Proceeding pursuant to CPLR article *84278 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Board of Parole which revoked petitioner’s parole.
The Attorney General has advised this Court that, by decision dated January 7, 2004, the Board of Parole vacated the revocation of petitioner’s parole status which gave rise to this proceeding and ordered his rerelease to parole supervision. As noted by the Attorney General, petitioner’s release is imminent, and will occur as soon as the necessary administrative procedures, which are underway, are completed. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Concepcion v New York State Bd. of Parole, 304 AD2d 878 [2003]; People ex rel. Graham v New York State Dept. of Corrections, 280 AD2d 768 [2001]).
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the appeal is dismissed, as moot, without costs.